 



MAMAMANCINI’S HOLDINGS, INC.

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into as of
the ____ day of __________, 20__ (the “Effective Date”) by and between
MamaMancini’s Holdings, Inc., a Nevada corporation (the “Company”), having an
address at 25 Branca Road, East Rutherford, NJ and __________________
(“Grantee”), having an address at __________________________________________.

 

1.                   Grant of Restricted Shares. Pursuant to this Agreement, the
Company grants to Grantee a restricted stock award (the “Restricted Stock
Award”) of ________________ shares of the Company’s common stock, par value
$.00001 per share (the “Common Stock”). The Restricted Stock Award is granted
pursuant to the MamaMancini’s Holdings, Inc. 2013 Incentive Stock and Award Plan
(the “Plan”) and is subject to the terms, conditions and restrictions of the
Plan and this Agreement. The Common Stock subject to the Restricted Stock Award
are referred to collectively as the “Restricted Shares.”Capitalized terms used
and not otherwise defined in this Agreement have the meanings given such terms
in the Plan.

 

2.                   Basic Terms of Restricted Shares.

 

(a)                 Restrictions. (i) The Restricted Shares granted hereby are
non-transferable and subject to forfeiture until they become Vested as set forth
herein. Upon any attempt to Transfer Unvested Restricted Shares, the Restricted
Shares and all rights and privileges given hereby shall immediately terminate
and the Restricted Shares shall be forfeited to the Company. Restricted Shares,
once Vested, shall be fully tradable, subject to applicable federal and state
securities laws.

 

(ii)As used in this Agreement:

 

(A)                “Restrictions” means the Transfer restrictions and forfeiture
conditions applicable to Restricted Shares under this Agreement and the Plan;

 

(B)                “Transfer” means a transfer, assignment, pledge,
hypothecation or other disposition of the Restricted Shares or any right or
privilege pertaining thereto, otherwise than by will or by the laws of descent
and distribution, or upon the levy of any execution, attachment or similar
process thereupon;

 

(C)                “Unvested” means Restricted Shares that have not yet become
Vested (as defined herein); and

 

(D)                “Vest” or “Vested” means the lapse or removal of the
Restrictions (as defined above).

 

(b)                 Vesting.

 

(i) Except as otherwise provided in this Agreement, and subject to the
continuous employment of Grantee with the Company until the date on which the
Restricted Shares are scheduled to Vest, an aggregate amount of ________
Restricted Shares (the “Time-Based Restricted Shares”) shall Vest in accordance
with Schedule A hereto.

 

 

 

 

(ii) Subject to the continuous employment of Grantee with the Company until the
date on which the Restricted Shares are scheduled to Vest, the remainder of the
Restricted Shares shall Vest upon the satisfaction of the conditions contained
in Schedule B attached hereto (the “Performance-Based Restricted Shares”).

 

(c)                 Except as otherwise provided herein, Grantee will not be
required to make any payment to the Company (other than past and future services
to the Company) with respect to Grantee’s receipt of the Restricted Shares, the
vesting of the Restricted Shares or the delivery of the Common Stock to be
issued in respect of this Agreement.

 

(d)                 Grantee agrees that upon receipt of any stock certificates
for Unvested Restricted Shares, Grantee shall deposit each certificate with the
Company, or other escrow agent as the Company may appoint, together with a stock
power endorsed in blank or other appropriate instrument of Transfer, to be held
by the Company or escrow holder until the time at which the Company delivers
unrestricted shares of Common Stock to Grantee. If at any time Grantee forfeits
any Unvested Restricted Shares pursuant to this Agreement, the Grantee agrees to
return the certificate or certificates for such Unvested Restricted Shares to
the Company duly endorsed in blank or accompanied by a stock power duly executed
in blank.

 

(e)                 Termination of Service. Unvested Restricted Shares are
subject to forfeiture upon Grantee’s termination of employment (“Termination of
Service”).If Grantee incurs a Termination of Service, Grantee may continue to
hold any Restricted Shares that have Vested prior to such Termination of Service
subject to the terms of this Agreement and on the following terms and
conditions:

 

(i)                   Involuntary Termination of Service for Cause or Voluntary
Termination of Service without Good Reason. If Grantee incurs an involuntary
Termination of Service as the result of a dismissal by the Company for Cause (as
defined below) or as the result of Grantee’s voluntary Termination of Service
without Good Reason (as defined below), all Restricted Shares that have not
Vested prior to such Termination of Service shall be immediately forfeited to
the Company without payment of any consideration or amount to Grantee or any
other “person” (as such term is defined in Section 3(a)(9) and as used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
(“Person”) in connection with such forfeiture. For purposes of this Agreement,
“Good Reason” shall mean, to the extent that there is an employment or other
agreement governing the relationship between Grantee and the Company that
contains a definition of “good reason,” Good Reason shall have the meaning as
defined therein. Otherwise, “Good Reason” shall have the definition contained in
the Plan. Likewise, for purposes of this Agreement, “Cause” shall mean, to the
extent that there is an employment or other agreement governing the relationship
between Grantee and the Company that contains a definition of “cause,” Cause
shall have the meaning as defined therein. Otherwise, “Cause” shall have the
definition contained in the Plan.

 

(ii)                 Involuntary Termination of Service without Cause or
Voluntary Termination of Service for Good Reason.  If Grantee incurs an
involuntary Termination of Service as the result of a dismissal without Cause or
as the result of Grantee’s voluntary Termination of Service for Good Reason,
then any Restricted Shares that have not Vested prior to such Termination of
Service shall be forfeited to the Company without payment of any consideration
or amount to Grantee or any other Person in connection with such forfeiture and
Grantee may continue to hold any Restricted Shares that have Vested prior to
termination subject to the terms of this Agreement.

 

(iii)                Death.  If Grantee incurs a Termination of Service as the
result of Grantee’s death, then any Restricted Shares that have not Vested prior
to such Termination of Service but would have been Vested in the twelve (12)
month period after the effective date of such Termination of Service shall
become Vested. The remainder shall be forfeited to the Company without payment
of any consideration or amount to Grantee or any other Person in connection with
such forfeiture. Grantee may continue to hold any Restricted Shares that have
Vested prior to termination subject to the terms of this Agreement.

 



 

 

 

(iv)               Disability, Normal Retirement or Early Retirement. If Grantee
incurs a Termination of Service as the result of Grantee’s Disability, Normal
Retirement or Early Retirement, then any Restricted Shares that have not Vested
prior to such Termination of Service but would have been Vested in the ninety
(90) day period after the effective date of such Termination of Service shall
become Vested. The remainder shall be forfeited to the Company without payment
of any consideration or amount to Grantee or any other Person in connection with
such forfeiture. Grantee may continue to hold any Restricted Shares that have
Vested prior to termination subject to the terms of this Agreement.

 

3.                   Transfer of the Unvested Shares upon Forfeiture.  Grantee
hereby authorizes and directs the Committee to take such steps as may be
necessary to cause the Transfer to the Company of the Unvested Shares that have
been forfeited by Grantee.

 

4.                   Issuance of Shares. Restricted Shares shall be evidenced by
stock certificates, which certificates shall be registered in the name of
Grantee and shall bear the restrictive legends described in Section 8 hereof.

 

5.                   Rights as a Stockholder.  Except as otherwise provided in
this Agreement or the Plan, Grantee shall have all rights of a stockholder with
respect to the Restricted Shares (including Unvested Shares), including, without
limitation, the right to receive dividends and the right to vote the Restricted
Shares, for record dates occurring on or after the Effective Date and prior to
the date, if any, on which the Restricted Shares are forfeited in accordance
with the Plan and this Agreement. With respect to Unvested Restricted Shares,
property that Grantee is entitled to receive with respect to such Unvested
Restricted Shares shall be subject to the Restrictions. Notwithstanding the
foregoing, nothing herein or in the Plan shall be deemed to confer on Grantee
any right to continued employment with the Company or limit in any way the right
of the Company to terminate such employment at any time.

 

6.                   Adjustment Transactions.  In the event of that any special
or extraordinary dividend or other extraordinary distribution is declared
(whether in the form of cash, Company Stock, or other property), or there occurs
any recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange or other
similar corporate transaction or event, an appropriate and proportionate
equitable adjustment shall be made in accordance with Section 8 of the Plan in
the number and kind of Restricted Shares subject to this Agreement. Any
additional or different shares or securities issued as the result of such an
adjustment will be held or delivered in accordance with this Agreement and will
be deemed to be included within the term “Restricted Shares.” The Company will
make cash payments in lieu of any fractional shares.

 

7.                   Withholding Taxes.  The Company’s obligation to issue
Restricted Shares and to recognize the Vesting of any such Shares is subject to
Grantee’s satisfaction of all applicable federal, state and local income and
employment tax withholding requirements in connection with such issuance or
Vesting (the “Withholding Amount”).  If Grantee fails to timely remit to the
Company an amount in cash equal to the Withholding Amount, the Company shall
have the right and is hereby authorized to withhold from Grantee’s Vested
Restricted Shares or from any compensation or other amount otherwise payable by
the Company to Grantee in an amount up to, but not to exceed, the Withholding
Amount.

 

 

 

 

8.                   Legend; Transfer Restrictions.

 

(a)                 Legend.  Grantee consents to the placing on the certificate
for any Restricted Shares (including shares received as a result of stock
dividends, stock splits or other forms of recapitalization) prior to the Vesting
of the Restricted Shares relating thereto of the following legend (in addition
to any other legend or legends required under the Securities Act of 1933, as
amended, and other applicable federal and state securities laws):

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND VESTING REQUIREMENTS (THE “RESTRICTIONS”) AS SET FORTH IN THE
2013 INCENTIVE STOCK AND AWARD PLAN OF MAMAMANCINIS HOLIDNGS, INC. AND AN
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND MAMAMANCINIS HOLDINGS,
INC., COPIES OF WHICH ARE ON FILE WITH THE COMPANY.  ANY ATTEMPT TO DISPOSE OF
THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE,
ASSIGNMENT, TRANSFER, ALIENATION, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE
NULL AND VOID AND WITHOUT EFFECT.

 

(b)                 Transfer Restrictions. The Restricted Shares that have
Vested may not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal or state securities laws.
Grantee agrees that the Company (i) may refuse to cause the Transfer of
Restricted Shares that have Vested to be registered on the applicable stock
transfer records if such proposed Transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (ii) may give related instructions to the transfer agent to stop
registration of the transfer of the Vested Restricted Shares.

 

9.                   Miscellaneous.

 

(a)                 Except as provided herein, this Agreement may not be amended
or otherwise modified unless evidenced in writing and signed by the Company and
Grantee.

 

(b)                 Any notices or other communications required or permitted
under this Agreement (“Notices”) shall be in writing and shall be either
personally delivered, sent by express or first class mail (postage prepaid),
return receipt requested, sent by nationally recognized overnight courier
service (overnight delivery, charges prepaid) or by facsimile delivery as
follows:

 



If to the Company:               MamaMancini’s Holdings, Inc.     25 Branca Road
    East Rutherford, NJ 07073     Attn: _____________     Facsimile: (201)
531-1212       With a copy to:   Lucosky Brookman LLP (which shall not   33 Wood
Avenue South, 6th Floor constitute notice)   Iselin, NJ 08830     Attn:     
Facsimile: (732) 395-4401       If to Grantee:   To Grantee’s address as set
forth herein.



  

 

 

 

Either party hereto may change its address for Notices by written Notice to the
other given in accordance with this Section 9(b). Notices shall be deemed given
when delivered personally, three days after deposit in the U.S. mail, two
business days after deposit with a nationally recognized overnight courier
service and upon receipt of confirmation of facsimile transmission, as
applicable.

 

(c)                 The Restricted Stock Award and the rights and obligations of
the Company and Grantee hereunder are subject to the terms and conditions of the
Plan. In the event of any conflict between the terms of the Plan and the terms
of this Agreement, the terms of the Plan shall govern. Any Committee
interpretation of the provisions of the Plan or this Agreement shall be final
and binding on all parties.

 

(d)                 This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

(e)                 In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated will be deemed to be separable for the other
provisions thereof and the remaining provisions hereof will continue to be valid
and fully enforceable.

 

(f)                  The provisions of this Agreement shall inure to the benefit
of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of Grantee, and the successors and assigns of the
Company.

 

(g)                 It is intended that this Agreement will comply with or be
exempt from Section 409A of the Code and any regulations and guidelines issued
thereunder, and the Agreement shall be interpreted on a basis consistent with
such intent. This Agreement may be amended in any respect deemed necessary by
the Committee in order to preserve compliance with Section 409A of the Code and
the following shall be construed accordingly –

 

(1)          For the purposes of Code section 409A, the entitlement to a series
of installment payments will be treated as the entitlement to a single payment.

 

(2)          Other provisions of the Plan notwithstanding, if, upon the written
application of the Grantee, the Committee determines that the Grantee has an
Unforeseeable Emergency, the Committee may, in its sole discretion, direct the
payment to the Grantee of all or a portion of the balance of his or her vested
interest in a Restricted Stock Award in a lump sum payment, provided that any
such withdrawal shall be limited by the Committee to the amount reasonably
necessary to meet the emergency, including amounts needed to pay any income
taxes or penalties reasonably anticipated to result from the payment. No payment
may be made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Grantee’s assets or to the extent the liquidation of such assets would not cause
severe financial hardship.

 

(3)          Except as otherwise provided for in this paragraph (3), the
Committee may not otherwise permit the acceleration of the time or schedule of
any vesting of a Restricted Stock Award scheduled to be paid pursuant to the
Plan, unless such acceleration of the time or schedule is (i) necessary to
fulfill a domestic relations order (as defined in section 414(p)(1)(B) of the
Code) or to comply with a certificate of divestiture (as defined in section
1043(b)(2) of the Code), (ii) de minimis in nature (as defined in regulations
promulgated under section 409A of the Code), (iii) to be used for the payment of
FICA taxes on amounts deferred under the Plan, or (iv) equal to amounts included
in the federal personal taxable income of the Grantee under section 409A of the
Code.

 

 

 

 

(4)          An election to defer the lapse of restrictions on a Restricted
Stock Award shall not take effect until at least 12 months after the date on
which the election is made and in the event that an election to defer the lapse
of restrictions is made other than in the event of death, Disability or the
occurrence of an Unforeseeable Emergency, payment of such award must be deferred
for a period of not less than 5 years from the date that restrictions would have
otherwise lapsed. For purposes of this Agreement, the term “Unforeseeable
Emergency” shall mean a severe financial hardship to the Grantee resulting from
an illness or accident of the Grantee, the Grantee’s spouse, or a dependent (as
defined in Code section 152(a)) of the Grantee, loss of the Grantee’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Grantee.

 

(5)          The Company may, in its sole discretion, terminate the Plan (in
whole or in part) with respect to one or more Grantees and distribute to such
affected Grantees their vested interest in any Restricted Stock Award in a lump
sum as soon as reasonably practicable following such termination, but if, and
only if, (i) all nonqualified defined contribution deferred compensation plans
maintained by the Company are terminated, (ii) no payments other than payments
that would be payable under the terms of the Plan if the termination had not
occurred are made within 12 months of the termination of the Plan, (iii) all
payments of the vested interest in Restricted Stock Awards are made within 24
months of the termination of the Plan, and (iv) the Company acknowledges to the
Grantees that it will not adopt any new nonqualified defined contribution
deferred compensation plans at any time within five (5) years following the date
of the termination of the Plan.

 

(h)                 Grantee shall keep the terms of this Agreement strictly
confidential, other than as may be necessary to enforce his or her rights
hereunder or as otherwise required by law.

 

(i)                   This Agreement may be executed in counterparts, all of
which together shall constitute one and the same instrument.

 

  MAMAMANCINIS HOLDINGS, INC.         By:     Name:     Title:  


GRANTEE’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing Restricted Stock Agreement,
acknowledges receipt of a copy of the MamaMancini’s Holdings, Inc. 2013
Incentive Stock and Award Plan and agrees to the terms and conditions of both.

 

    Name:  

 

 

 

 

SCHEDULE A

 

TIME VESTED SHARES

 

DATE   NUMBER OF RESTRICTED SHARES THAT
BECOME VESTED                                    

 

 

 

 

SCHEDULE B

 

PERFORMANCE VESTED SHARES

 

 

 



